Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 1 of 15




                                     USDC SDNY
                                     DOCUMENT
                                     ELECTRONICALLY FILED
                                     DOC #: _________________
                                                 10/30/2020
                                     DATE FILED: _____________
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 2 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 3 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 4 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 5 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 6 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 7 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 8 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 9 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 10 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 11 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 12 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 13 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 14 of 15
Case 1:18-cv-07685-ALC Document 61 Filed 10/30/20 Page 15 of 15
